PER CURIAM: Judgment was entered on a jury verdict in favor of plaintiffs in the amount of $2537. Defendants have appealed seeking reversal and remandment for a new trial. Plaintiffs-appellees have moved to affirm the judgment, on the grounds that the defendants did not file a post-Mai motion, and therefore failed to preserve a basis for review by this court. We believe plaintiffs-appellees’ interpretation of section 68.1 of the Civil Practice Act (Ill. Rev. Stat. 1973, ch. 110, par. 68.1) is correct. Roberson v. Leak, 72 Ill.App.2d 11, 218 N.E.2d 819; Farnsworth v. Shops Budding, 77 Ill.App.2d 44, 222 N.E.2d 132. Judgment affirmed. Mr. JUSTICE CREBS took no part in the consideration or decision of this case.